  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 1 of 7 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
______________________________________________
MARIA SCHEELER, Administrator of the             )
TEAMSTERS PENSION TRUST FUND                     )
OF PHILADELPHIA & VICINITY                       )
                                                 )
                                                 )
2500 McClellan Avenue, Suite 140                 )
Pennsauken, NJ 08109                             )
                                                 )
                           Plaintiff,            )
                                                 )
v.                                               ) COMPLAINT
                                                 ) Case No.
West Lumber Building & Supply                   )
                                                 )
7315 Marshall Road                               )
Upper Darby, PA 19082                           )
                                                 )
      Serve: Stanley Reese, President            )
              7315 Marshall Road                 )
               Upper Darby, PA 19082             )
                                                 )
                                                )
                          Defendant.            )
                                                )


                                         COMPLAINT

       Plaintiff, the Administrator of the Teamsters Pension Trust Fund of Philadelphia and

Vicinity (the “Fund”) by counsel, hereby files this Complaint against Defendant, West Lumber

Building & Supply (“West Lumber” or “Defendant”). Plaintiff seeks a judgment awarding the

withdrawal liability that has been incurred by the Defendant as a result of Defendant’s complete

withdrawal from the Fund, as well as interest, liquidated damages, and attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court arises pursuant to Section 4301(c) of the Employee

Retirement Income Security Act of 1974 (“ERISA”) (as amended), 29 U.S.C. § 1451(c).


                                                1
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 2 of 7 PageID: 2



        2.     Venue is proper in this district pursuant to Section 4301(d) of ERISA, 29

U.S.C. § 1451(d), because the Pension Fund is administered in this District.

                                           PARTIES

        3.     The Fund is an employee pension benefit plan as defined by Section 3(4) of

ERISA, 29 U.S.C. § 1002(4), as well as a multiemployer plan within the meaning of Section

3(37) of ERISA, 29 U.S.C. § 1002(37), and Section 4001(a)(3) of ERISA, 29 U.S.C. §

1301(a)(3).

        4.     Plaintiff Maria Scheeler is the Administrator of the Fund, and is a fiduciary within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). Pursuant to Section

4301(a)(1) of ERISA, 29 U.S.C. § 1451(a)(1), the Administrator is authorized to bring this action

on behalf of the Pension Fund and its participants and beneficiaries, for the purpose of collecting

withdrawal liability and other amounts.

        5.     Upon information and belief, Defendant was at all times pertinent to this action a

corporation with its principal place of business at 7315 Marshall Road, Upper Darby,

Pennsylvania, 19082. At all times pertinent to this action, Defendant was an “employer” within

the meaning Section 3(5) of ERISA, 29 U.S.C. § 1002(5), engaged in an industry affecting

commerce within the meaning of Section 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and

(12).

                                 FACTUAL BACKGROUND

        6.     Plaintiffs reallege and incorporate herein paragraphs 1-5.

        7.     Until its withdrawal in the Plan Year ending December 31, 2018, West Lumber

employed employees represented for the purposes of collective bargaining by the Teamsters




                                                 2
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 3 of 7 PageID: 3



Local Union No. 500 (“Union”), a labor organization representing employees in an industry

affecting commerce.

       8.      Defendant and the Union, at all times pertinent to this action, were parties to a

Collective Bargaining Agreement ("CBA"), which obligated Defendant to make monthly

contributions to the Pension Fund for all employees covered by the CBA.

       9.      The Fund has determined that, as of December 31, 2018, West Lumber

permanently ceased to have an obligation to contribute to the Fund, or permanently ceased all

covered operations under the Fund, thereby withdrawing from the Fund in a statutory “complete

withdrawal” as defined in Section 4203 of ERISA, 29 U.S.C. § 1383.

       10.     The Fund has determined that as a result of this complete withdrawal, West

Lumber incurred withdrawal liability in the amount of $459,345.49, as determined under Section

4201(b) of ERISA, 29 U.S.C. § 1381(b).

       11.     On January 16, 2019, the Fund sent West Lumber an Assessment of Withdrawal

Liability in accordance with Section 4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. § 1382(2) and

29 U.S.C. § 1399(b)(1). The Assessment of Withdrawal Liability informed West Lumber of the

total amount of liability, and included a payment schedule of quarterly installment payments in

the amount of $9,715.50. The Assessment stated that the first installment was due on March 17,

2019. Additionally, the Assessment stated that West Lumber could request review of the

Assessment within 90 days, consistent with Section 4219(b)(2) of ERISA, 29 U.S.C. §

1399(b)(2).

       12.     West Lumber did not pay the first installment by March 17, 2019 but did pay the

overdue amount on March 18, 2019. Defendant has not made any subsequent payments.




                                                 3
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 4 of 7 PageID: 4



       13.     By email sent on April 4, 2019, West Lumber requested 30 additional days to

submit a Request for Review, which the Fund granted. West Lumber then filed its Request for

Review on May 14, 2019.

       14.     The Request for Review raised issues that required additional information from

Defendant, and the Fund through counsel requested that information from West Lumber on June

20, 2019. West Lumber responded to the Fund’s request for additional on July 15, 2019.

       15.     On September 9, 2019, the Fund through counsel denied West Lumber’s Request

for Review, and found that liability had been properly calculated.

       16.     Per Section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1), after September 9,

2019, West Lumber had until November 8, 2019 to initiate arbitration. To facilitate settlement

discussions, however, the Fund agreed to a request from West Lumber’s counsel to extend the

arbitration deadline to December 11, 2019.

       17.     West Lumber did not initiate arbitration by December 11, 2019, and is now

precluded from doing so.

       18.     On September 10, 2019, the Fund sent notice to West Lumber that its second

quarterly installment payment of $9,715.50 was originally due on June 17, 2019. The Fund

stated that the payment date for the second quarterly payment had been extended to July 25,

2019. The Fund also included an updated payment schedule.

       19.     West Lumber did not respond to the notice, and did not pay the second quarterly

installment.

       20.     On November 12, 2019, the Fund sent a second notice to West Lumber, which

noted that the second installment payment was overdue, and which warned West Lumber that the




                                                4
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 5 of 7 PageID: 5



Fund would declare default under Section 4219 of ERISA, 29 U.S.C. § 1399, if the installment

payment was not paid within 60 days.

       21.       West Lumber did not respond to the notice, and did not pay the second quarterly

installment.

       22.       On February 10, the Fund sent a letter to West Lumber declaring Defendant to be

in default. Consistent with Section 4219(c)(5)(A) of ERISA, 29 U.S.C. § 1399(c)(5)(A), the

Fund demanded immediate payment of the total amount of withdrawal liability assessed, as well

as accrued interest. The Fund properly delayed the declaration of default until 61 days after

December 11, the expiration of the period provided for initiation of arbitration, per 29 C.F.R. §

4219.31(c)(1).

       23.       West Lumber has not paid the amounts due and owing.

       24.       As a result of West Lumber’s failure to timely cure its delinquency, West Lumber

is in default within the meaning of Section 4219(c)(5)(A), 29 U.S.C. § 1399(c)(5)(A), and the

entire amount of the liability, payable as a lump sum, is now due and owing.

                                             COUNT I

                                Violation of Section 515 of ERISA

       25.       Plaintiffs reallege and incorporate herein Paragraphs 1 through 23.

       26.       Defendant is in default within the meaning of Section 4219(c)(5), 29 U.S.C. §

1399(c)(5), and the entire amount of withdrawal liability is now due and owing.

       27.       Section 4301(b) of ERISA, 29 U.S.C. 1451(b), provides that the failure to

make withdrawal liability payments when due shall be treated as a contribution delinquency

under Section 515 of ERISA, 29 U.S.C. § 1145.




                                                  5
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 6 of 7 PageID: 6



         28.   By the foregoing conduct, West Lumber has violated Section 515 of ERISA,

29 U.S.C. 1145, and is liable under Section 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5),

and 502(g)(2) of ERISA, 29 U.S.C. 1132(g)(2), for the remaining amount of withdrawal

liability owed to the Fund, $449,629.99; accrued interest on the total outstanding liability

from July 25, the due date of the first payment which was not timely made; liquidated

damages of 20% of the amount of withdrawal liability; and reasonable attorneys’ fees and

costs.

         WHEREFORE, Plaintiffs pray that the Court order Defendant to pay to the Fund a

judgment in favor of the Fund against West Lumber for:

               (1) withdrawal liability in the amount of $449,629.99;

               (2) interest on all amounts due, from July 25, 2019, the date that the first

         payment was not timely made, as required by Section 4219(c)(5) of ERISA, 29 U.S.C.

         § 1399(c)(5), and 502(g)(2)(A) of ERISA, 29 U.S.C. 1132(g)(2)(A);

               (3) liquidated damages of twenty percent (20%) of the delinquent amounts, as

         required by Section 502(g)(2)(C) of ERISA, 29 U.S.C. 1132(g)(2)(C);

               (4) reasonable attorneys’ fees and costs, as required by Section 502(g)(2)(D)

         of ERISA, 29 U.S.C. 1132(g)(2)(D); and




                                                6
  Case 1:20-cv-02295-NLH-JS Document 1 Filed 03/03/20 Page 7 of 7 PageID: 7



             (5) additional amounts which may become delinquent during the pendency of

      this action or which become ascertainable based on the Fund’s review of Defendant’s

      records.

Dated: March 3, 2020


                                         Respectfully submitted,

                                        s/Ann Marie Effingham
                                         Ann Marie Effingham
                                         MORGAN, LEWIS & BOCKIUS
                                         502 Carnegie Center
                                         Princeton, New Jersey 08540
                                         (609) 919-6682 (tel)
                                         (609) 919-6701 (fax)

                                         Thomas K. Wotring
                                         Benjamin T. Kelly
                                         MORGAN, LEWIS & BOCKIUS
                                         1111 Pennsylvania Avenue
                                         Washington, DC 20004
                                         (202) 739-3000 (tel)
                                         (202) 739-3001 (fax)

                                         Counsel for Plaintiffs




                                            7
